IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                      No. 00-40756 c/w 00-40830
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SANTOS CEJA-CAMPOS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                   USDC Nos. L-00-CR-127-1 &
                              L-00-CR-26-1
                              00-CR-26-ALL
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Santos Ceja-Campos appeals his

guilty-plea convictions and sentences for attempted illegal

reentry following deportation and possession with the intent to

distribute marijuana.

     Ceja-Campos first argues that a prior felony conviction is

an element of the offense under 8 U.S.C. § 1326 that must be

alleged in the indictment rather than a sentencing factor.      Ceja-

Campos acknowledges that his argument is foreclosed by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      No. 00-40756 c/w 00-40830
                                 -2-

Supreme Court’s decision in Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 120 S. Ct. 2348 (2000).    Apprendi did not overrule

Almendarez-Torres.    See Apprendi, 120 S. Ct. at 2362; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).

     Ceja-Campos also challenges the 16-level increase to his

base offense level for attempted illegal reentry pursuant to

U.S.S.G. § 2L1.2(b)(1)(A).   Ceja-Campos’s argument that his Texas

conviction for possession of cocaine does not qualify as an

“aggravated felony” for purposes of U.S.S.G. § 2L1.2 is

foreclosed by our decision in United States v. Hinojosa-Lopez,

130 F.3d 691, 693-94 (5th Cir. 1997).   Ceja-Campos argues that

this issue is not foreclosed by Hinojosa-Lopez because he raises

it as a rule-of-lenity argument.   “The rule of lenity . . .

applies only when, after consulting traditional canons of

statutory construction, [a court is] left with an ambiguous

statute.”   United States v. Shabani, 513 U.S. 10, 17 (1994)

(emphasis added).    It follows from our decision in Hinojosa-Lopez

that the term “aggravated felony” is not so ambiguous as to

require an application of the rule of lenity.     See Hinojosa-

Lopez, 130 F.3d at 693-94.

     Ceja-Campos does not assign any error to his guilty-plea

conviction and sentence stemming from the possession-with-intent-

to-distribute charge.   Thus, he has abandoned any challenge to

his conviction and sentence for possession with intent to
                     No. 00-40756 c/w 00-40830
                                -3-

distribute marijuana.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   The judgment of the district court is affirmed.

     AFFIRMED.